In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-092 CV

____________________


IN RE STATE OF TEXAS EX. REL. MICHAEL A. MCDOUGAL,

DISTRICT ATTORNEY OF MONTGOMERY COUNTY, TEXAS




Original Proceeding



MEMORANDUM OPINION
	The State's motion for rehearing is granted.  Our Memorandum Opinion of
February 20, 2003, is withdrawn, and this Memorandum Opinion is substituted.  See Tex.
R. App. P. 52.9. When denying relief, the Court may hand down an opinion but is not
required to do so.  Tex. R. App. P. 52.8(d).  We advise the parties of our decision in this
memorandum opinion.  Tex. R. App. P. 47.4. 
 We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that relator has no other
adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth District, 34
S.W.3d 924, 927 (Tex. Crim. App. 2001).  An act is "ministerial" if it does not involve the
exercise of any discretion or the relator's entitlement to the relief sought is clear and
indisputable such that its merits are beyond dispute.  Id.  at 927-28.  
	The Montgomery County District Attorney seeks to compel the Honorable Jerry
Winfree, Judge of the Montgomery County Court at Law No. 2, to sentence the defendants
in two cases, State v. Craig Lynn Norris, Cause No. 02-179585 and State v. Gamalier
Verduzco, Cause No. 02-179585, in accordance with the parties' plea bargain agreements.
A trial court has broad discretion in the area of plea bargains.  Morano v. State, 572 S.W.2d
550, 551 (Tex. Crim. App. 1978).  By definition, an area in which the trial court has
discretion is not ministerial.  The petition for writ of mandamus is therefore denied.
	WRIT DENIED.
 PER CURIAM

Opinion Delivered March 6, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.